91 So. 2d 220 (1956)
Ex parte NATIONAL ASSOCIATION FOR the ADVANCEMENT OF COLORED PEOPLE, a Corporation.
In re: STATE of Alabama, ex rel. John PATTERSON, Atty. Gen.,
v.
NATIONAL ASSOCIATION FOR the ADVANCEMENT OF COLORED PEOPLE.
3 Div. 772.
Supreme Court of Alabama.
July 31, 1956.
Rehearing Denied December 6, 1956.
Arthur D. Shores, Birmingham, Fred D. Gray, Montgomery, and Robt. L. Carter, New York City, for petitioner.
John Patterson, Atty. Gen., for respondent.
*221 PER CURIAM.
It is the established rule of this Court that the proper method of reviewing a judgment for civil contempt of the kind here involved is by a petition for common law writ of certiorari, and this Court has through the years felt impelled to grant the writ for the purposes of review where a reasonable ground for its issuance is properly presented in such petition.
But the petitioner here has not applied for writ of certiorari, and we do not feel that the petition presently before us warrants our interference with the judgment of the Circuit Court of Montgomery County here sought to be stayed.
Petition denied.
LIVINGSTON, C. J., and LAWSON, STAKELY, MERRILL and SPANN, JJ., concur.